Clarke, J.:
In this case the facts are similar to those presented in Jennings v. Clyde Steamship Co. (148 App. Div. 615), decided herewith, with the exception that the goods were first transported by railroad to Jacksonville, Fla., and were there loaded upon the Onondaga and were transported to Boston on the *623same voyage' and were destroyed in the same fire, under a similar bill of lading. The partial transportation by rail, preliminary to the transport by water, creates no different situation, and, for the reasons stated in the Jennings case, judgment should he directed for the defendant, with costs.
Ingraham, P J., Laughlin, Scott and Miller, JJ., concurred.
• Judgment ordered for defendant, with costs. Order to he settled on notice.